Exhibit 10.5

ICG GROUP, INC.

FIFTH AMENDED AND RESTATED 2005 OMNIBUS EQUITY COMPENSATION PLAN

(as amended and restated, effective February 28, 2014)

 

  1. Purpose

The purpose of the Plan is to provide designated (i) Employees of ICG and its
Subsidiaries, (ii) Non-Management Directors of ICG and its Subsidiaries and
(iii) Consultants who perform services for ICG and its Subsidiaries, with the
opportunity to receive grants of Options, SARs, Stock Units, Performance Shares,
Stock Awards, Dividend Equivalents and Other Stock-Based Awards. ICG believes
that the Plan will encourage the Participants to contribute materially to the
growth of ICG, thereby benefiting ICG’s stockholders, and will align the
economic interests of the Participants with those of the stockholders.

 

  2. Definitions

Whenever used in this Plan, the following terms will have the respective
meanings set forth below:

(a) “Board” means ICG’s Board of Directors as constituted from time to time.

(b) “Change of Control” means the first to occur of any of the following events:

(i) Any “person” (as such term is used in sections 13(d) and 14(d) of the
Exchange Act) becomes a “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of ICG representing a
majority of the voting power of the then outstanding securities of ICG, except
where the acquisition is approved by the Board; or

(ii) the consummation of (A) a merger or consolidation of ICG with another
corporation where the stockholders of ICG, immediately prior to the consummation
of the merger or consolidation, will not beneficially own, immediately after the
merger or consolidation, shares of Stock entitling such stockholders to more
than 50% of all votes to which all stockholders of the surviving corporation
would be entitled in the election of directors, (B) the sale or other
disposition of all or substantially all of the assets of ICG, or (C) a
liquidation or dissolution of ICG.

(c) “Code” means the Internal Revenue Code of 1986, as amended.

(d) “Committee” means the Compensation Committee of the Board or its delegate or
its successor, or such other committee appointed by the Board to administer the
Plan or its delegate or its successor. Notwithstanding the foregoing, with
respect to Grants to Employees that are intended as “qualified performance-based
compensation” (as defined under section 162(m) of the Code), as well as to
Employees who are officers of the Company, the Committee shall consist of two or
more persons appointed by the Board, all of whom shall be “outside directors”
(as defined under section 162(m) of the Code and related Treasury regulations)
and “non-employee directors” as defined under Rule 16b-3 promulgated under the
Exchange Act.



--------------------------------------------------------------------------------

(e) “Company” means ICG and any Subsidiary.

(f) “Consultants” means advisors and consultants who perform services for the
Company.

(g) “Date of Grant” means the date a Grant is effective; provided, however, that
no retroactive Grants will be made.

(h) “Dividend Equivalent” means an amount determined by multiplying the number
of shares of Stock, Performance Shares or Stock Units subject to a Grant by the
per-share cash dividend, or the per-share fair market value (as determined by
the Committee) of any dividend in consideration other than cash, paid by ICG on
its Stock on a dividend payment date.

(i) “Effective Date” means June 11, 2005.

(j) “Employee” means an employee of the Company (including an officer or
director who is also an employee).

(k) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(l) “Fair Market Value” of Stock means (i) if the shares of Stock are publicly
traded, (A) if the principal trading market for the shares of Stock is a
national securities exchange, the last reported sale price thereof on such date
or, if there were no trades on that date, the next date upon which a sale is
reported, or (B) if the shares of Stock are not publicly traded on such exchange
or market, the mean between the last reported “bid” and “asked” prices of a
share of Stock on such date as reported on NASDAQ or, if not so reported, as
reported by the National Daily Quotation Bureau, Inc. or as reported in a
customary financial reporting service, as applicable and as the Committee
determines, or (ii) if the shares of Stock are not publicly traded or, if
publicly traded, are not subject to reported transactions or “bid” or “asked”
quotations as set forth above, as determined in good faith by the Committee,
provided, that, if the shares of Stock are publicly traded, the Committee may
make such discretionary determinations where the shares of Stock have not been
traded for 10 trading days. Notwithstanding the foregoing, in the case of a
broker-assisted exercise pursuant to Section 7(g), the Fair Market Value will be
the actual sale price of the shares of Stock issued upon exercise of the Option.

(m) “Grant” means an Option, SAR, Stock Unit, Performance Share, Stock Award,
Dividend Equivalent or Other Stock-Based Award granted under the Plan.

(n) “Grant Instrument” means the written agreement that sets forth the terms and
conditions of a Grant, including all amendments thereto.

(o) “Incentive Stock Option” means a stock option that is intended to meet the
requirements of section 422 of the Code, as described in Section 7.

(p) “ICG” means ICG Group, Inc., a Delaware corporation, or any successor
thereto.

(q) “Non-Management Director” means a member of the Board, or a member of the
board of directors of a Subsidiary, who is not a member of management of the
Company.

 

2



--------------------------------------------------------------------------------

(r) “Nonqualified Stock Option” means a stock option that is not intended to
meet the requirements of section 422 of the Code, as described in Section 7.

(s) “Option” means an Incentive Stock Option or Nonqualified Stock Option to
purchase shares of Stock at an Option Price for a specified period of time.

(t) “Option Price” means an amount per share of Stock purchasable under an
Option, as designated by the Committee.

(u) “Other Stock-Based Award” means any Grant based on, measured by or payable
in Stock (other than Grants described in Sections 7, 8, 9, 10, 11 and 12), as
described in Section 13.

(v) “Parent” means a “parent corporation,” as defined in section 424(e) of the
Code, of ICG.

(w) “Participant” means an Employee, Consultant or Non-Management Director
designated by the Committee to participate in the Plan.

(x) “Performance Shares” means an award of phantom shares, representing one or
more shares of Stock, as described in Section 10.

(y) “Plan” means this ICG Group, Inc. 2005 Omnibus Equity Compensation Plan, as
in effect from time to time.

(z) “Stock” means the common stock, par value $0.001 per share, of ICG or such
other securities of ICG as may be substituted for Stock pursuant to Sections
5(d) or 18.

(aa) “SAR” means an award of a stock appreciation right, as described in
Section 8.

(bb) “Stock Award” means an award of Stock, as described in Section 11.

(cc) “Stock Unit” means an award of a phantom unit, representing one or more
shares of Stock, as described in Section 9.

(dd) “Subsidiary” means any entity in which ICG has a greater than 50% economic
or voting interest. For purposes of Sections 7(c), (d) and (h), “Subsidiary”
shall mean a “subsidiary corporation,” as defined in section 424(f) of the Code,
of ICG.

(ee) “Successor Participant” means the personal representative or other person
entitled to succeed to the rights of the Participant in accordance with
Section 17.

 

  3. Administration

(a) Committee. The Plan shall be administered and interpreted by the Committee.
Ministerial functions may be performed by employees of the Company.

(b) Committee Authority. The Committee shall have the sole authority to
(i) determine the Employees, Consultants and Non-Management Directors to whom
Grants shall be made under the Plan, (ii) determine the type, size and terms of
the Grants to be made to each

 

3



--------------------------------------------------------------------------------

Participant, (iii) determine the time when the Grants will be made and the
duration of any applicable exercise or restriction period, including the
criteria for exercisability and the acceleration of exercisability, (iv) amend
the terms of any previously issued Grant, subject to the provisions of
Section 20, (v) adopt guidelines separate from the Plan that set forth the
specific terms and conditions for Grants under the Plan, and (vi) deal with any
other matters arising under the Plan. However, the Board may ratify or approve
any Grants as it deems appropriate and has the authority to administer the Plan.
To the extent that the Board makes Grants and administers the Plan, references
in the Plan to the “Committee” shall be deemed to refer to the Board.

(c) Committee Determinations. The Committee shall have full power and express
discretionary authority to administer and interpret the Plan, to make factual
determinations and to adopt or amend such rules, regulations, agreements and
instruments for implementing the Plan and for the conduct of its business as it
deems necessary or advisable, in its sole discretion. The Committee’s
interpretations of the Plan and all determinations made by the Committee
pursuant to the powers vested in it hereunder shall be conclusive and binding on
all persons having any interest in the Plan or in any awards granted hereunder.
All powers of the Committee shall be executed in its sole discretion, in the
best interest of ICG, not as a fiduciary, and in keeping with the objectives of
the Plan and need not be uniform as to similarly situated individuals.

(d) Restrictions on Stock Units, Performance Shares and Stock Awards. The
vesting period for any performance-based vesting of Stock Unit, Performance
Share or Stock Awards grants made after June 17, 2009 shall not be less than one
(1) year. The vesting period for any time-based vesting of Stock Unit,
Performance Share or Stock Award grants shall not be less than three (3) years.
Notwithstanding the foregoing, with respect to grants made after June 17, 2009,
the vesting period for Stock Unit, Performance Share or Stock Award grants for
up to five percent (5%) of the Shares authorized under the Plan pursuant to
Section 5(a) are permitted to have restriction periods other than in accordance
with this Section 3(d).

(e) General Provisions Applicable to Awards—Acceleration. The Committee may
provide for the acceleration of vesting of grants; provided, however, that with
respect to grants made after June 17, 2009, the Committee may provide for
acceleration only upon termination of employment for death, disability or
retirement or upon a Change of Control. Notwithstanding the foregoing, with
respect to grants made after June 17, 2009, the Committee may provide for
accelerated vesting for up to five percent (5%) of the Shares authorized under
the Plan pursuant to Section 5(a) for other than termination of employment for
death, disability or retirement or upon a Change of Control.

 

  4. Grants

Grants under the Plan may consist of Options, SARs, Stock Units, Performance
Shares, Stock Awards, Dividend Equivalents and Other Stock-Based Awards. All
Grants shall be subject to the terms and conditions set forth herein and to such
other terms and conditions consistent with the Plan as the Committee deems
appropriate and as are specified in writing by the Committee in separate
guidelines or to the individual in the Grant Instrument or an amendment to the
guidelines or Grant Instrument. The Committee shall approve the form and
provisions of each Grant Instrument. All Grants shall be made conditional upon
the Participant’s acknowledgement, in writing or by acceptance of the Grant,
that all decisions and determinations

 

4



--------------------------------------------------------------------------------

of the Committee shall be final and binding on the Participant, his or her
beneficiaries, and any other person having or claiming an interest under such
Grant. Grants under a particular Section of the Plan need not be uniform as
among the Participants.

 

  5. Shares of Stock Subject to the Plan

(a) Shares Authorized. The total aggregate number of shares of Stock that may be
issued or transferred under the Plan is 9,600,000 shares, subject to adjustment
as described below. The shares may be authorized but unissued shares of Stock or
reacquired shares of Stock, including shares purchased by ICG on the open market
for purposes of the Plan. Grants paid in cash shall not count against the
foregoing share limits.

(b) Share Counting. For administrative purposes, when the Committee makes a
Grant payable in Stock, the Committee shall reserve shares of Stock equal to the
maximum number of shares of Stock that may be payable under the Grant. If and to
the extent Options or SARs granted under the Plan terminate, expire, or are
canceled, forfeited, exchanged or surrendered without having been exercised or
if any Stock Awards, Stock Units, Performance Shares, Dividend Equivalents or
Other Stock-Based Awards are forfeited or terminated, or otherwise not paid in
full, the shares subject to such Grants which have not been issued shall again
be available for purposes of the Plan. Shares of Stock surrendered in payment of
the Option Price of an Option or withheld for purposes of satisfying the
Company’s minimum tax withholding obligations with respect to Grants under the
Plan shall again be available for issuance or transfer under the Plan. To the
extent that any Grants are paid in cash, and not in shares of Stock, any shares
previously reserved for issuance or transfer pursuant to such Grants shall again
be available for issuance or transfer under the Plan.

(c) Individual Limits. All Grants under the Plan, other than Dividend
Equivalents, shall be expressed in shares of Stock. The maximum aggregate number
of shares of Stock with respect to which all Grants, other than Dividend
Equivalents, may be made under the Plan to any individual during any calendar
year shall be 1,000,000 shares, subject to adjustment as described below. A
Participant may not accrue Dividend Equivalents during any calendar year in
excess of $1,000,000. The individual limits described in this subsection
(c) shall apply without regard to whether the Grants are to be paid in Stock or
in cash. All cash payments (other than Dividend Equivalents) shall equal the
Fair Market Value of the shares of Stock to which the cash payment relates.

(d) Adjustments. If there is any change in the number or kind of shares of Stock
outstanding (i) by reason of a stock dividend, spinoff, recapitalization, stock
split, or combination or exchange of shares, (ii) by reason of a merger,
reorganization or consolidation, (iii) by reason of a reclassification or change
in par value, or (iv) by reason of any other extraordinary or unusual event
affecting the outstanding Stock as a class without ICG’s receipt of
consideration, or if the value of outstanding shares of Stock is substantially
reduced as a result of a spinoff or ICG’s payment of an extraordinary dividend
or distribution, the maximum number of shares of Stock available for issuance
under the Plan, the maximum number of shares of Stock for which any individual
may receive pursuant to Grants in any year, the number of shares covered by
outstanding Grants, the kind of shares to be issued or transferred under the
Plan, and the price per share or the applicable market value of such Grants
shall be appropriately adjusted

 

5



--------------------------------------------------------------------------------

to reflect any increase or decrease in the number of, or change in the kind or
value of, issued shares of Stock to preclude, to the extent practicable, the
enlargement or dilution of rights and benefits under such Grants; provided,
however, that any fractional shares resulting from such adjustment shall be
eliminated. Any adjustments shall be final, binding and conclusive.

 

  6. Eligibility for Participation

(a) Eligible Persons. All Employees, including persons who have accepted
employment with the Company and Employees who are officers or members of the
Board, and all Non-Management Directors shall be eligible to participate in the
Plan. Consultants are eligible to participate in the Plan if they perform bona
fide services for the Company, the services are not in connection with the offer
or sale of securities in a capital-raising transaction, and the Consultants do
not directly or indirectly promote or maintain a market for ICG’s securities.

(b) Selection of Participants. The Committee shall select the Employees,
Consultants and Non-Management Directors to receive Grants and shall determine
the terms and conditions of the Grant and the number of shares of Stock subject
to each Grant.

 

  7. Options

(a) General Requirements. The Committee may grant Options to any Employee,
Consultant or Non-Management Director upon such terms and conditions as the
Committee deems appropriate under this Section 7.

(b) Number of Shares. The Committee shall determine the number of shares of
Stock that will be subject to each Grant of Options to Employees, Consultants
and Non-Management Directors.

(c) Type of Option and Price.

(i) The Committee may grant Incentive Stock Options or Nonqualified Stock
Options or any combination of Incentive Stock Options and Nonqualified Stock
Options. Incentive Stock Options may be granted only to Employees who have
actually commenced employment with ICG or its Parent or Subsidiaries.
Nonqualified Stock Options may be granted to Employees, Consultants and
Non-Management Directors.

(ii) The Option Price shall be determined by the Committee and may be equal to
or greater than the Fair Market Value of the shares of Stock subject to the
Grant on the Date of Grant; provided, however, that an Incentive Stock Option
may not be granted to an Employee who, at the Date of Grant, owns stock
possessing more than 10 percent of the total combined voting power of all
classes of stock of ICG or any Parent or Subsidiary, unless the Option Price is
not less than 110% of the Fair Market Value on the Date of Grant.

(d) Option Term. The Committee shall determine the term of each Option. The term
of an Option shall not exceed ten years from the Date of Grant. However, an
Incentive Stock Option that is granted to an Employee who, at the Date of Grant,
owns stock possessing more than 10 percent of the total combined voting power of
all classes of stock of ICG, or any Parent or Subsidiary, may not have a term
that exceeds five years from the Date of Grant.

 

6



--------------------------------------------------------------------------------

(e) Exercisability of Options. Options shall become exercisable in accordance
with such terms and conditions as may be determined by the Committee and
specified in the Grant Instrument. The Committee may accelerate the
exercisability of any or all outstanding Options at any time for any reason.

(f) Termination of Employment or Service. Except as provided in the Grant
Instrument, an Option may only be exercised while the Participant is employed
by, or providing service to, the Company. The Committee shall specify in the
Grant Instrument under what circumstances and during what time periods a
Participant may exercise an Option after termination of employment or service,
subject to the limitations of Section 3(e).

(g) Exercise of Options. A Participant may exercise an Option that has become
exercisable, in whole or in part, by delivering a notice of exercise to ICG or
its designated agent. The Participant shall pay the Option Price and any
withholding taxes for the Option (i) in cash or by check, (ii) with the approval
of the Committee, by delivering shares of Stock owned by the Participant and
having a Fair Market Value on the date of exercise equal to the Option Price or
by attestation (on a form prescribed by the Committee) to ownership of shares of
Stock having an aggregate Fair Market Value on the date of exercise equal to the
Option Price, (iii) in cash, on the T+3 settlement date that occurs after the
exercise date specified in the notice of exercise, provided that the Participant
exercises the Option through an irrevocable agreement with a registered broker
and the payment is made in accordance with procedures permitted by Regulation T
of the Federal Reserve Board and such procedures do not violate applicable law,
or (iv) by such other method as the Committee may approve, to the extent
permitted by applicable law. Shares of Stock used to exercise an Option shall
have been held by the Participant for the requisite period of time to avoid
adverse accounting consequences to ICG with respect to the Option. Payment for
the shares pursuant to the Option, and any required withholding taxes, must be
received by the time specified by the Committee depending on the type of payment
being made.

(h) Limits on Incentive Stock Options. Each Incentive Stock Option shall provide
that if the aggregate Fair Market Value on the Date of Grant with respect to
which Incentive Stock Options are exercisable for the first time by a
Participant during any calendar year, under the Plan or any other stock option
plan of ICG or a Parent or Subsidiary, exceeds $100,000, then the Option, as to
the excess, shall be treated as a Nonqualified Stock Option.

 

  8. SARs

(a) General Requirements. The Committee may grant SARs to any Employee,
Consultant or Non-Management Director, upon such terms and conditions as the
Committee deems appropriate under this Section 8. Each SAR shall represent the
right of the Participant to receive, upon settlement of the SAR, shares of Stock
or cash equal to the amount by which the Fair Market Value of a share of Stock
on the date of exercise of the SAR exceeds the base amount of the SAR as
described below in Section 8(c).

(b) Terms of SARs. The Committee shall determine the terms and conditions of
SARs and may grant SARs separately from or in tandem with any Option (for all or
a portion of the applicable Option). Tandem SARs may be granted either at the
time the Option is granted or any

 

7



--------------------------------------------------------------------------------

time thereafter while the Option remains outstanding; provided, however, that in
the case of an Incentive Stock Option, SARs may be granted only at the time of
the grant of the Incentive Stock Option. The Committee will determine the number
of SARs to be granted, the base amount, the vesting and other restrictions
applicable to SARs and the period during which SARs will remain exercisable.

(c) Base Amount. The Committee shall establish the base amount of the SAR at the
time the SAR is granted.

(d) Payment With Respect to SARs. The Committee shall determine whether the
appreciation in an SAR shall be paid in the form of cash, in Stock, or in a
combination of the two, in such proportion as the Committee deems appropriate.
For purposes of calculating the number of shares of Stock to be received, Stock
shall be valued at its Fair Market Value on the date of exercise of the SAR. If
shares of Stock are to be received upon exercise of an SAR, cash shall be
delivered in lieu of any fractional share.

(e) Requirement of Employment or Service. The Committee shall determine in the
Grant Instrument under what circumstances a Participant may retain SARs after
termination of the Participant’s employment or service, and the circumstances
under which SARs may be forfeited, subject to the limitations of Section 3(e).

 

  9. Stock Units

(a) General Requirements. The Committee may grant Stock Units to any Employee,
Consultant or Non-Management Director, upon such terms and conditions as the
Committee deems appropriate under this Section 9, subject to the limitations of
Section 3(d). Each Stock Unit shall represent the right of the Participant to
receive a share of Stock or an amount based on the value of a share of Stock.
All Stock Units shall be credited to accounts on ICG’s records for purposes of
the Plan.

(b) Terms of Stock Units. The Committee may grant Stock Units that are payable
if specified performance goals or other conditions are met, or under other
circumstances. Stock Units may be paid at the end of a specified period, or
payment may be deferred to a date authorized by the Committee. The Committee
shall determine the number of Stock Units to be granted and the requirements
applicable to such Stock Units.

(c) Payment With Respect to Stock Units. Payment with respect to Stock Units
shall be made in cash, in Stock, or in a combination of the two, as determined
by the Committee. The Grant Instrument shall specify the maximum number of
shares that shall be paid under the Stock Units.

(d) Requirement of Employment or Service. The Committee shall determine in the
Grant Instrument under what circumstances a Participant may retain Stock Units
after termination of the Participant’s employment or service, and the
circumstances under which Stock Units may be forfeited.

 

8



--------------------------------------------------------------------------------

  10. Performance Shares

(a) General Requirements. The Committee may grant Performance Shares to any
Employee, Consultant or Non-Management Director, upon such terms and conditions
as the Committee deems appropriate under this Section 10, subject to the
limitations of Section 3(d). Each Performance Share shall represent the right of
the Participant to receive a share of Stock or an amount based on the value of a
share of Stock, if specified performance goals are met. All Performance Shares
shall be credited to accounts on ICG’s records for purposes of the Plan.

(b) Terms of Performance Shares. The Committee shall establish the performance
goals and other conditions for payment of Performance Shares. Performance Shares
may be paid at the end of a specified performance or other period, or payment
may be deferred to a date authorized by the Committee. The Committee shall
determine the number of Performance Shares to be granted and the requirements
applicable to such Performance Shares.

(c) Payment With Respect to Performance Shares. Payment with respect to
Performance Shares shall be made in cash, in Stock, or in a combination of the
two, as determined by the Committee. The Committee shall establish in the Grant
Instrument a target amount to be paid under a Performance Share based on
achievement of the performance goals.

(d) Requirement of Employment or Service. The Committee shall determine in the
Grant Instrument under what circumstances a Participant may retain Performance
Shares after termination of the Participant’s employment or service, and the
circumstances under which Performance Shares may be forfeited.

 

  11. Stock Awards

(a) General Requirements. The Committee may issue or transfer shares of Stock to
any Employee, Consultant or Non-Management Director under a Stock Award, upon
such terms and conditions as the Committee deems appropriate under this
Section 11, subject to the limitations of Section 3(d). Shares of Stock issued
or transferred pursuant to Stock Awards may be issued or transferred for cash
consideration or for no cash consideration, and subject to restrictions or no
restrictions, as determined by the Committee. The Committee may establish
conditions under which restrictions on Stock Awards shall lapse over a period of
time or according to such other criteria as the Committee deems appropriate,
including restrictions based upon the achievement of specific performance goals.

(b) Number of Shares. The Committee shall determine the number of shares of
Stock to be issued or transferred pursuant to a Stock Award and any restrictions
applicable to such shares.

(c) Requirement of Employment or Service. The Committee shall determine in the
Grant Instrument under what circumstances a Participant may retain Stock Awards
after termination of the Participant’s employment or service, and the
circumstances under which Stock Awards may be forfeited.

(d) Restrictions on Transfer. While Stock Awards are subject to restrictions, a
Participant may not sell, assign, transfer, pledge or otherwise dispose of the
shares of a Stock Award except upon death as described in Section 17. Each
certificate, or electronic book entry

 

9



--------------------------------------------------------------------------------

equivalent, for a share of a Stock Award shall contain a legend giving
appropriate notice of the restrictions in the Grant. The Participant shall be
entitled to have the legend removed when all restrictions on such shares have
lapsed. The Committee may retain possession of any stock certificates for Stock
Awards until all restrictions on such shares have lapsed.

(e) Right to Vote and to Receive Dividends. Unless the Committee determines
otherwise, the Participant shall have the right to vote shares subject to Stock
Awards and to receive any dividends or other distributions paid on such shares
during the restriction period. The Committee may determine that a Participant’s
entitlement to dividends or other distributions with respect to a Stock Award
shall be subject to achievement of performance goals or other conditions.

 

  12. Dividend Equivalents.

(a) General Requirements. When the Committee makes a Grant under the Plan, the
Committee may grant Dividend Equivalents in connection with such Grants, under
such terms and conditions as the Committee deems appropriate under this
Section 12. Dividend Equivalents may be paid to Participants currently or may be
deferred, as determined by the Committee. All Dividend Equivalents that are not
paid currently shall be credited to accounts on ICG’s records for purposes of
the Plan. Dividend Equivalents may be accrued as a cash obligation, or may be
converted to Stock Units for the Participant, as determined by the Committee.
Unless otherwise specified in the Grant Instrument, deferred Dividend
Equivalents will not accrue interest. The Committee may provide that Dividend
Equivalents shall be payable based on the achievement of specific performance
goals.

(b) Payment with Respect to Dividend Equivalents. Dividend Equivalents may be
payable in cash, shares of Stock, or other property, or in a combination of the
foregoing, as determined by the Committee.

 

  13. Other Stock-Based Awards

The Committee may grant other awards that are cash-based or based on, measured
by or payable in Stock to Employees, Consultants or Non-Management Directors, on
such terms and conditions as the Committee deems appropriate under this
Section 13. Other Stock-Based Awards may be granted subject to achievement of
performance goals or other conditions and may be payable in Stock or cash, or in
a combination of the two, as determined by the Committee in the Grant
Instrument.

 

  14. Qualified Performance-Based Compensation

(a) Designation as Qualified Performance-Based Compensation. The Committee may
determine that Stock Units, Performance Shares, Stock Awards, Dividend
Equivalents or Other Stock-Based Awards granted to an Employee shall be
considered “qualified performance-based compensation” under section 162(m) of
the Code. The provisions of this Section 14 shall apply to any such Grants that
are to be considered “qualified performance-based compensation” under section
162(m) of the Code. To the extent that Grants of Stock Units, Performance
Shares, Stock Awards, Dividend Equivalents or Other Stock-Based Awards
designated as “qualified performance-based compensation” under section 162(m) of
the Code are made, no such Grant may be made as an alternative to another Grant
that is not designated as “qualified performance based compensation” but instead
must be separate and apart from all other Grants made.

 

10



--------------------------------------------------------------------------------

(b) Performance Goals. When Stock Units, Performance Shares, Stock Awards,
Dividend Equivalents or Other Stock-Based Awards that are to be considered
“qualified performance-based compensation” are granted, the Committee shall
establish in writing (i) the objective performance goals that must be met,
(ii) the period during which performance will be measured, (iii) the maximum
amounts that may be paid if the performance goals are met, and (iv) any other
conditions that the Committee deems appropriate and consistent with the Plan and
the requirements of section 162(m) of the Code for “qualified performance-based
compensation.” The performance goals shall satisfy the requirements for
“qualified performance-based compensation,” including the requirement that the
achievement of the goals be substantially uncertain at the time they are
established and that the performance goals be established in such a way that a
third party with knowledge of the relevant facts could determine whether and to
what extent the performance goals have been met. The Committee shall not have
discretion to increase the amount of compensation that is payable upon
achievement of the designated performance goals, but the Committee may reduce
the amount of compensation that is payable upon achievement of the designated
performance goals.

(c) Criteria Used for Objective Performance Goals. The Committee shall use
objectively determinable performance goals based on one or more of the following
criteria: Stock price, earnings per share of Stock, net earnings, operating
earnings, return on assets, stockholder return, return on equity, growth in
assets, share volume, sales, market share, change in net asset value, EBIT,
EBITDA, cash flow, backlog or deferred revenue, annual recurring revenue, annual
contract value (ACV), strategic business criteria, meeting specific revenue
targets, market penetration, geographic business expansion, cost targets or
goals relating to acquisitions or divestitures. The performance goals may relate
to the Participant’s business unit or the performance of ICG or one or more ICG
companies, or any combination of the foregoing. Performance goals need not be
uniform as among Participants.

(d) Timing of Establishment of Goals. The Committee shall establish the
performance goals in writing either before the beginning of the performance
period or during a period ending no later than the earlier of (i) 90 days after
the beginning of the performance period or (ii) the date on which 25% of the
performance period has been completed, or such other date as may be required or
permitted under applicable regulations under section 162(m) of the Code.

(e) Certification of Results. The Committee shall certify and announce the
results for the performance period to all Participants after ICG determines the
financial results for the performance period. The Committee shall determine the
amount, if any, to be paid pursuant to each Grant based on the achievement of
the performance goals and the terms of each Grant Instrument.

(f) Death, Disability or Other Circumstances. The Committee may provide in the
Grant Instrument that Grants shall be payable, in whole or in part, in the event
of the Participant’s death or disability, a Change of Control or under other
circumstances consistent with the Treasury regulations and rulings under section
162(m) of the Code.

 

11



--------------------------------------------------------------------------------

  15. Deferrals

The Committee may permit or require a Participant to defer receipt of the
payment of cash or the delivery of shares of Stock that would otherwise be due
to the Participant in connection with any Grant. The Committee shall establish
rules and procedures for such deferrals, which shall be consistent with the
requirements of section 409A of the Code and the corresponding Treasury
regulations and rulings.

 

  16. Withholding of Taxes

(a) Required Withholding. All Grants under the Plan shall be subject to
applicable federal (including FICA), state and local tax withholding
requirements. The Company may (i) require that the Participant or other person
receiving or exercising Grants pay to the Company the amount of any federal,
state or local taxes that the Company is required to withhold with respect to
such Grants, or (ii) deduct from other wages paid by the Company the amount of
any withholding taxes due with respect to such Grants.

(b) Election to Withhold Shares. If the Committee so permits, a Participant may
elect to satisfy the Company’s tax withholding obligation with respect to Grants
paid in Stock by having shares withheld, at the time such Grants become taxable,
up to an amount that does not exceed the minimum applicable withholding tax rate
for federal (including FICA), state and local tax liabilities. In addition, with
respect to any required tax withholding amount that exceeds the minimum
applicable withholding tax rate, the Committee may permit a Participant to
satisfy such tax withholding obligation with respect to such excess amount by
providing that the Participant may elect to deliver to the Company shares of
Stock owned by the Participant that have been held by the Participant for the
requisite period of time to avoid adverse accounting consequences to ICG. The
elections described in this subsection (b) must be in a form and manner
prescribed by the Committee and may be subject to the prior approval of the
Committee.

 

  17. Transferability of Grants

(a) In General. Except as provided in this Section 17, only the Participant may
exercise rights under a Grant during the Participant’s lifetime. A Participant
may not transfer those rights except by will or by the laws of descent and
distribution, or, with respect to Grants other than Incentive Stock Options, if
permitted in any specific case by the Committee, pursuant to a domestic
relations order. When a Participant dies, the Successor Participant may exercise
such rights in accordance with the terms of the Plan. A Successor Participant
must furnish proof satisfactory to ICG of his or her right to receive the Grant
under the Participant’s will or under the applicable laws of descent and
distribution.

(b) Transfer of Nonqualified Stock Options. Notwithstanding the foregoing, the
Committee may provide in a Grant Instrument that a Participant may transfer
Nonqualified Stock Options to family members or other persons or entities,
consistent with applicable securities laws, according to such terms as the
Committee may determine; provided that the Participant receives no consideration
for the transfer of a Nonqualified Stock Option and the transferred Nonqualified
Stock Option shall continue to be subject to the same terms and conditions as
were applicable to the Nonqualified Stock Option immediately before the
transfer.

 

12



--------------------------------------------------------------------------------

  18. Consequences of a Change of Control

(a) Assumption of Grants. Upon a Change of Control where ICG is not the
surviving corporation (or survives only as a subsidiary of another corporation),
unless the Committee determines otherwise, all outstanding Options and SARs that
are not exercised shall be assumed by, or replaced with comparable options and
rights by, the surviving corporation (or a parent or subsidiary of the surviving
corporation), and other Grants that remain outstanding shall be converted to
similar grants of the surviving corporation (or a parent or subsidiary of the
surviving corporation).

(b) Other Alternatives. Notwithstanding the foregoing, in the event of a Change
of Control, the Committee may take any of the following actions with respect to
any or all outstanding Grants, without the consent of any Participant:
(i) determine that outstanding Options and SARs shall accelerate and become
exercisable, in whole or in part; (ii) determine that the restrictions and
conditions on outstanding Stock Awards shall lapse, in whole or in part;
(iii) provide that Participants holding outstanding Performance Shares shall
receive payment, in whole or in part, in settlement of such Performance Shares,
in an amount determined by the Committee, based on the Participant’s target
payment for the performance period and the portion of the performance period
that precedes the Change of Control; (iv) determine that outstanding Stock Units
shall become payable, in whole or in part, in cash, Stock or other property in
an amount not less than their target amount, as determined by the Committee;
(v) provide that Dividend Equivalents and Other Stock-Based Awards shall become
fully payable, in whole or in part, in cash, Stock or other property, in amounts
determined by the Committee; (vi) the Committee may require that Participants
surrender their outstanding Options and SARs in exchange for a payment by ICG,
in cash, Stock or other property, as determined by the Committee, in an amount
equal to the amount by which the then Fair Market Value subject to the
Participant’s unexercised Options and SARs exceeds the Option Price of the
Options or the base amount of the SARs, as applicable; (vii) after giving
Participants an opportunity to exercise their outstanding Options and SARs, the
Committee may terminate any or all unexercised Options and SARs at such time as
the Committee deems appropriate; and (viii) with respect to Participants holding
Stock Units, Performance Shares, Dividend Equivalents or Other Stock-Based
Awards, the Committee may determine that such Participants shall receive a
payment in settlement of such Stock Units, Performance Shares, Dividend
Equivalents or Other Stock-Based Awards, in such amount and form as may be
determined by the Committee. Such acceleration, surrender, termination or
settlement shall take place as of the date of the Change of Control or such
other date as the Committee may specify.

(c) Other Transactions. The Committee may provide in a Grant Instrument that a
sale or other transaction involving a Subsidiary or other business unit of ICG
shall be considered a Change of Control for purposes of a Grant, or the
Committee may establish other provisions that shall be applicable in the event
of a specified transaction.

 

  19. Requirements for Issuance of Shares

No shares of Stock shall be issued or transferred in connection with any Grant
hereunder unless and until all legal requirements applicable to the issuance of
such shares have been complied with to the satisfaction of the Committee. The
Committee shall have the right to

 

13



--------------------------------------------------------------------------------

condition any Grant made to any Participant hereunder on such Participant’s
undertaking in writing to comply with such restrictions on his or her subsequent
disposition of such shares of Stock as the Committee shall deem necessary or
advisable, and certificates representing such shares may be legended to reflect
any such restrictions. Certificates representing shares of Stock issued or
transferred under the Plan will be subject to such stop-transfer orders and
other restrictions as may be required by applicable laws, regulations and
interpretations, including any requirement that a legend be placed thereon.

 

  20. Amendment and Termination of the Plan

(a) Amendment. The Board may amend or terminate the Plan at any time; provided,
however, that the Board shall not amend the Plan without approval of the
stockholders of ICG if such approval is required in order to comply with the
Code or applicable laws, or to comply with applicable stock exchange
requirements. No amendment or termination of this Plan shall, without the
consent of the Participant, impair any rights or obligations under any Grant
previously made to the Participant, unless such right has been reserved in the
Plan or the Grant Instrument, or except as provided in Section 21(b) below.

(b) No Repricing Without Stockholder Approval. Notwithstanding anything in the
Plan to the contrary, without the prior approval of the Company’s stockholders,
no Grant under the Plan may be repriced, replaced, regranted through
cancellation or modified if the effect would be to reduce the exercise price for
the shares underlying such Grant; provided, however, that the foregoing shall
not apply to any adjustment made to a Grant pursuant to Section 5(d) of the
Plan. In addition, the Committee may not cancel an outstanding Grant that is
underwater for the purpose of granting a replacement Grant of a different type.

(c) Stockholder Approval for “Qualified Performance-Based Compensation.” If
Stock Units, Performance Shares, Stock Awards, Dividend Equivalents or Other
Stock-Based Awards are granted as “qualified performance-based compensation”
under Section 14 above, the Plan must be reapproved by ICG’s stockholders no
later than the first stockholders meeting that occurs in the fifth year
following the year in which the stockholders previously approved the provisions
of Section 14, if additional Grants are to be made under Section 14 and if
required by section 162(m) of the Code or the regulations thereunder.

(d) Termination of Plan. The Plan shall terminate on June 21, 2023, unless the
Plan is terminated earlier by the Board or is extended by the Board with the
approval of the stockholders. The termination of the Plan shall not impair the
power and authority of the Committee with respect to an outstanding Grant.

 

  21. Miscellaneous

(a) Grants in Connection with Corporate Transactions and Otherwise. Nothing
contained in this Plan shall be construed to (i) limit the right of the
Committee to make Grants under this Plan in connection with the acquisition, by
purchase, lease, merger, consolidation or otherwise, of the business or assets
of any corporation, firm or association, including Grants to employees thereof
who become Employees, or for other proper corporate purposes, or (ii) limit the
right of ICG to grant stock options or make other awards outside of this Plan.
Without limiting the

 

14



--------------------------------------------------------------------------------

foregoing, the Committee may make a Grant to an employee of another corporation
who becomes an Employee by reason of a corporate merger, consolidation,
acquisition of stock or property, reorganization or liquidation involving ICG in
substitution for a grant made by such corporation. The terms and conditions of
the substitute Grants may vary from the terms and conditions required by the
Plan and from those of the substituted stock incentives. The Committee shall
prescribe the provisions of the substitute Grants.

(b) Compliance with Law. The Plan, the exercise of Options and the obligations
of ICG to issue or transfer shares of Stock under Grants shall be subject to all
applicable laws and to approvals by any governmental or regulatory agency as may
be required. With respect to persons subject to section 16 of the Exchange Act,
it is the intent of ICG that the Plan and all transactions under the Plan comply
with all applicable provisions of Rule 16b-3 or its successors under the
Exchange Act. In addition, it is the intent of ICG that the Plan and applicable
Grants comply with the applicable provisions of sections 162(m), 409A and 422 of
the Code. To the extent that any legal requirement of section 16 of the Exchange
Act or sections 162(m), 409A or 422 of the Code as set forth in the Plan ceases
to be required under section 16 of the Exchange Act or sections 162(m), 409A or
422 of the Code, that Plan provision shall cease to apply. The Committee may
revoke any Grant if it is contrary to law or modify a Grant to bring it into
compliance with any valid and mandatory government regulation. The Committee may
also adopt rules regarding the withholding of taxes on payments to Participants.
The Committee may, in its sole discretion, agree to limit its authority under
this Section.

(c) Enforceability. The Plan shall be binding upon and enforceable against ICG
and its successors and assigns.

(d) Funding of the Plan; Limitation on Rights. This Plan shall be unfunded.
Neither ICG nor any other Company shall be required to establish any special or
separate fund or to make any other segregation of assets to assure the payment
of any Grants under this Plan. Nothing contained in the Plan and no action taken
pursuant hereto shall create or be construed to create a fiduciary relationship
between ICG or any other Company and any Participant or any other person. No
Participant or any other person shall under any circumstances acquire any
property interest in any specific assets of ICG or any other Company. To the
extent that any person acquires a right to receive payment from ICG hereunder,
such right shall be no greater than the right of any unsecured general creditor
of ICG.

(e) Rights of Participants. Nothing in this Plan shall entitle any Employee,
Consultant, Non-Management Director or other person to any claim or right to
receive a Grant under this Plan. Neither this Plan nor any action taken
hereunder shall be construed as giving any individual any rights to be retained
by or in the employment or service of the Company.

(f) No Fractional Shares. No fractional shares of Stock shall be issued or
delivered pursuant to the Plan or any Grant. The Committee shall determine
whether cash, other awards or other property shall be issued or paid in lieu of
such fractional shares or whether such fractional shares or any rights thereto
shall be forfeited or otherwise eliminated.

(g) Employees Subject to Taxation Outside the United States. With respect to
Participants who are subject to taxation in countries other than the United
States, the Committee

 

15



--------------------------------------------------------------------------------

may make Grants on such terms and conditions as the Committee deems appropriate
to comply with the laws of the applicable countries, and the Committee may
create such procedures, addenda and subplans and make such modifications as may
be necessary or advisable to comply with such laws.

(h) Governing Law. The validity, construction, interpretation and effect of the
Plan and Grant Instruments issued under the Plan shall be governed and construed
by and determined in accordance with the laws of the State of Delaware, without
giving effect to the conflict of laws provisions thereof.

 

16